Exhibit 10.7

 

FORM OF URBAN EDGE PROPERTIES 2015 OMNIBUS SHARE PLAN
RESTRICTED STOCK AGREEMENT

 

RESTRICTED STOCK AGREEMENT (the “Agreement” or “Restricted Stock Agreement”),
made as of the date set forth on Schedule A hereto between URBAN EDGE
PROPERTIES, a Maryland real estate investment trust (the “Company”), and the
employee of the Company or one of its affiliates listed on Schedule A (the
“Employee”).

 

RECITALS

 

A. In accordance with the Urban Edge Properties 2015 Omnibus Share Plan, as it
may be amended from time to time (the “Plan”), the Company desires, in
connection with the employment of the Employee, to provide the Employee with an
opportunity to acquire shares of the Company’s common shares of beneficial
interest, par value $0.01 per share (the “Common Shares”), and thereby provide
additional incentive for the Employee to promote the progress and success of the
business of the Company and its subsidiaries.

 

B. Schedule A hereto sets forth certain significant details of the share grant
herein and is incorporated herein by reference. Capitalized terms used herein
and not otherwise defined have the meanings provided on Schedule A.

 

NOW, THEREFORE, the Company and the Employee hereby agree as follows:

 

AGREEMENT

 

1.                                      Grant of Restricted Stock. On the terms
and conditions set forth below, as well as the terms and conditions of the Plan,
the Company hereby grants to the Employee such number of Common Shares as is set
forth on Schedule A (the “Restricted Stock”).

 

2.                                      Vesting Period. The vesting period of
the Restricted Stock (the “Vesting Period”) begins on the Grant Date and
continues until such date as is set forth on Schedule A as the date on which the
Restricted Stock is fully vested. On the first Annual Vesting Date following the
date of this Agreement and each Annual Vesting Date thereafter, the number of
shares of Restricted Stock equal to the Annual Vesting Amount shall become
vested, subject to earlier forfeiture as provided in this Agreement. To the
extent that Schedule A provides for amounts or schedules of vesting that
conflict with the provisions of this paragraph, the provisions of Schedule A
will govern. Except as permitted under Section 10, the shares of Restricted
Stock for which the applicable Vesting Period has not expired may not be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered (whether
voluntary or involuntary or by judgment, levy, attachment, garnishment or other
legal or equitable proceeding).

 

The Employee shall not have the right to receive dividends paid on shares of
Restricted Stock for which the applicable Vesting Period has not expired. In
lieu thereof, the Employee shall have the right to receive from the Company an
amount, in cash, equal to the dividends payable on shares of Restricted Stock
for which the applicable Vesting Period has not expired, provided the Employee
is employed by the Company or its affiliates

 

--------------------------------------------------------------------------------


 

on the payroll date coinciding with or immediately following the date any such
dividends are paid on the Restricted Stock.

 

The Employee shall have the right to vote the Restricted Stock, regardless of
whether the applicable Vesting Period has expired.

 

3.                                      Forfeiture of Restricted Stock. If the
employment of the Employee by the Company or its affiliates terminates for any
reason except death or following a Change in Control as described below, the
shares of Restricted Stock for which the applicable Vesting Period has not
expired as of the date of such termination shall be forfeited and returned to
the Company. Upon the Employee’s death, all of the shares of Restricted Stock
(whether or not vested) shall become fully vested and shall not be forfeitable.
Upon the occurrence of (a) a Change in Control of the Company, and (b) the
termination of employment of the Employee with the Company or its affiliates
within 24 months of such Change in Control either (i) by the Company (or its
successor) without Cause (as defined below) or (ii) by the Employee for Good
Reason (as defined below), then any shares of Restricted Stock for which the
applicable Vesting Period has not expired, shall become fully vested and shall
not be forfeitable. For purposes of this Restricted Stock Agreement, a “Change
in Control” of the Company means the occurrence of one of the following events:

 

(i)                                     individuals who, on the Grant Date,
constitute the Board of Trustees of the Company (the “Incumbent Trustees”) cease
for any reason to constitute at least a majority of the Board of Trustees (the
“Board”), provided that any person becoming a trustee subsequent to the Grant
Date whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Trustees then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for trustee, without objection to such nomination)
shall be an Incumbent Trustee; provided, however, that no individual initially
elected or nominated as a trustee of the Company as a result of an actual or
threatened election contest with respect to trustees or as a result of any other
actual or threatened solicitation of proxies by or on behalf of any person other
than the Board shall be an Incumbent Trustee;

 

(ii)                                  any “person” (as such term is defined in
Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange Act”) and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes,
after the Grant Date, a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of the combined voting power of the Company’s then-outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that an event described in this paragraph
(ii) shall not be deemed to be a Change in Control if any of following becomes
such a beneficial owner: (A) the Company or any majority-owned subsidiary of the
Company (provided that this exclusion applies solely to the ownership levels of
the Company or the majority-owned subsidiary), (B) any tax-qualified,
broad-based employee benefit plan sponsored or maintained by the Company or any
such majority-owned subsidiary, (C) any underwriter temporarily holding
securities pursuant to an offering of such securities or (D) any person pursuant
to a Non-Qualifying Transaction (as defined in paragraph (iii));

 

(iii)                               the consummation of a merger, consolidation,
share exchange or similar form of transaction involving the Company or any of
its subsidiaries, or the sale of all or substantially all of the Company’s
assets (a “Business Transaction”),

 

2

--------------------------------------------------------------------------------


 

unless immediately following such Business Transaction (a) more than 50% of the
total voting power of the entity resulting from such Business Transaction or the
entity acquiring the Company’s assets in such Business Transaction (the
“Surviving Corporation”) is beneficially owned, directly or indirectly, by the
Company’s shareholders immediately prior to any such Business Transaction, and
(b) no person (other than the persons set forth in clauses (A), (B) or (C) of
paragraph (ii) above or any tax-qualified, broad-based employee benefit plan of
the Surviving Corporation or its affiliates) beneficially owns, directly or
indirectly, 30% or more of the total voting power of the Surviving Corporation
(a “Non-Qualifying Transaction”); or

 

(iv)                              Board approval of a liquidation or dissolution
of the Company, unless the voting common equity interests of an ongoing entity
(other than a liquidating trust) are beneficially owned, directly or indirectly,
by the Company’s shareholders in substantially the same proportions as such
shareholders owned the Company Voting Securities immediately prior to such
liquidation and such ongoing entity assumes all existing obligations of the
Company to Employee under this Restricted Stock Agreement.

 

For the purposes of this Section, “Cause” will mean, with respect to the
Employee, the Employee’s: (a) conviction of, or plea of guilty or nolo contendre
to, a felony pertaining or otherwise relating to his or her employment with the
Company or an affiliate; or (b) willful misconduct that is materially
economically injurious to the Company or any of its affiliates, in each case as
determined in the Company’s sole discretion. For the purposes of this Section,
“Good Reason” will mean (a) the assignment to the Employee of duties materially
and adversely inconsistent with the Employee’s status prior to the Change in
Control or a material and adverse alteration in the nature of the Employee’s
duties, responsibilities or authority; (b) a reduction in the Employee’s base
salary; or (c) a relocation of the Employee’s own office location to a location
more than 30 miles from its location prior to the Change in Control. In the
event the Employee is a party to an employment agreement with the Company or an
affiliate thereof, and the definitions of Cause or Good Reason contained herein
conflict with terms provided therefor in such employment agreement (or similar
terms or provisions intended to cover substantially similar circumstances), the
definitions contained in such employment agreement will govern.

 

4.                                      Certificates. Each certificate issued in
respect of the Restricted Stock awarded under this Restricted Stock Agreement
shall be registered in the Employee’s name and held by the Company until the
expiration of the applicable Vesting Period. At the expiration of each Vesting
Period, the Company shall deliver to the Employee (or, if applicable, to the
Employee’s legal representatives, beneficiaries or heirs) certificates
representing the number of Common Shares that vested upon the expiration of such
Vesting Period. The Employee agrees that any resale of the Common Shares
received upon the expiration of the applicable Vesting Period shall not occur
during the “blackout periods” forbidding sales of Company securities, as set
forth in the then-applicable Company employee manual or insider trading policy.
In addition, any resale shall be made in compliance with the registration
requirements of the Securities Act of 1933, as amended, or an applicable
exemption therefrom, including, without limitation, the exemption provided by
Rule 144 promulgated thereunder (or any successor rule).

 

5.                                      Tax Withholding. The Company or its
applicable affiliate has the right to withhold from cash compensation payable to
the Employee all applicable income and employment taxes due and owing at the
time the applicable portion of the Restricted Stock

 

3

--------------------------------------------------------------------------------


 

becomes includible in the Employee’s income (the “Withholding Amount”), and/or
to delay delivery of Restricted Stock until appropriate arrangements have been
made for payment of such withholding. In the alternative, the Company has the
right to retain and cancel, or sell or otherwise dispose of, such number of
shares of Restricted Stock as have a market value, determined at date the
applicable shares vest, approximately equal to the Withholding Amount, with any
excess proceeds being paid to Employee.

 

6.                                      Certain Adjustments. In the event of any
change in the outstanding Common Shares by reason of any share dividend or
split, recapitalization, merger, consolidation, spin-off, combination or
exchange of shares or other corporate change, or any distribution to common
shareholders other than regular dividends, any shares or other securities
received by the Employee with respect to the applicable Restricted Stock for
which the Vesting Period shall not have expired will be subject to the same
restrictions as the Restricted Stock with respect to an equivalent number of
shares and shall be deposited with the Company.

 

7.                                      No Right to Employment. Nothing herein
contained shall affect the right of the Company or any affiliate to terminate
the Employee’s services, responsibilities and duties at any time for any reason
whatsoever.

 

8.                                      Notice. Any notice to be given to the
Company shall be addressed to the Secretary of the Company at 888 Seventh
Avenue, New York, New York 10019, and any notice to be given the Employee shall
be addressed to the Employee at the Employee’s address as it appears on the
employment records of the Company, or at such other address as the Company or
the Employee may hereafter designate in writing to the other.

 

9.                                      Governing Law. This Restricted Stock
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Maryland, without references to principles of conflict of
laws.

 

10.                               Successors and Assigns. This Restricted Stock
Agreement shall be binding upon and inure to the benefit of the parties hereto
and any successors to the Company and any successors to the Employee by will or
the laws of descent and distribution, but this Restricted Stock Agreement shall
not otherwise be assignable or otherwise subject to hypothecation by the
Employee.

 

11.                               Severability. If, for any reason, any
provision of this Restricted Stock Agreement is held invalid, such invalidity
shall not affect any other provision of this Restricted Stock Agreement not so
held invalid, and each such other provision shall to the full extent consistent
with law continue in full force and effect. If any provision of this Restricted
Stock Agreement shall be held invalid in part, such invalidity shall in no way
affect the rest of such provision not held so invalid, and the rest of such
provision, together with all other provisions of this Restricted Stock
Agreement, shall to the full extent consistent with law continue in full force
and effect.

 

12.                               Headings. The headings of paragraphs hereof
are included solely for convenience of reference and shall not control the
meaning or interpretation of any of the provisions of this Restricted Stock
Agreement.

 

13.                               Counterparts. This Restricted Stock Agreement
may be executed in multiple counterparts with the same effect as if each of the
signing parties had signed the

 

4

--------------------------------------------------------------------------------


 

same document. All counterparts shall be construed together and constitute the
same instrument.

 

14.                               Miscellaneous. This Restricted Stock Agreement
may not be amended except in writing signed by the Company and the Employee.
Notwithstanding the foregoing, this Restricted Stock Agreement may be amended in
writing signed only by the Company to: (a) correct any errors or ambiguities in
this Restricted Stock Agreement; and/or (b) to make such changes that do not
materially adversely affect the Employee’s rights hereunder. This grant shall in
no way affect the Employee’s participation or benefits under any other plan or
benefit program maintained or provided by the Company. In the event of a
conflict between this Restricted Stock Agreement and the Plan, the Plan shall
govern.

 

15.                               CONFLICT WITH EMPLOYMENT AGREEMENT. If (and
only if) the Employee and the Company or its affiliates have entered into an
employment agreement, in the event of any conflict between any of the provisions
of this Agreement and any such employment agreement, the provisions of such
employment agreement will govern. As further provided in Section 7, nothing
herein shall imply that any employment agreement exists between the Employee and
the Company or its affiliates.

 

16.                               Acknowledgement.  The Employee hereby
acknowledges and agrees that this Restricted Stock Agreement and the Restricted
Stock issued hereunder shall constitute satisfaction in full of all obligations
of the Company, if any, to grant to the Employee restricted shares pursuant to
the terms of any written employment agreement or letter or other written offer
or description of employment with the Company executed prior to or coincident
with the date hereof.

 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Restricted Stock Agreement has been executed by the
parties hereto as of the date and year first above written.

 

 

URBAN EDGE PROPERTIES

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

[EMPLOYEE]

 

6

--------------------------------------------------------------------------------


 

SCHEDULE A TO RESTRICTED STOCK AGREEMENT

 

(Terms being defined are in quotation marks.)

 

Date of Restricted Stock Agreement:

 

As of:

 

 

 

Name of Employee:

 

 

 

 

 

Number of Common Shares Subject to Grant:

 

 

 

 

 

“Grant Date”:

 

 

 

 

 

Date on which Restricted Stock is Fully Vested:

 

 

 

 

 

Vesting Period:

 

 

 

 

 

“Annual Vesting Amount”
Insert the number of shares of Restricted Stock that vest each year or other
applicable vesting schedule.

 

 

 

 

 

“Annual Vesting Date”
(or if such date is not a business day, on the next succeeding business day):
Insert the calendar date of each year on which shares of Restricted Stock will
vest or other appropriate vesting schedule.

 

 

 

 

 

Initials of Company representative:

 

 

 

 

 

Initials of Employee:

 

 

 

A-1

--------------------------------------------------------------------------------